DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not sufficiently show two interior partition walls, arranged in a cross shape so as to divide the hollow interior into four equal sub-sections.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 9, the term circumference is indefinite within the claim in that the word has a widely understood meaning describing a circle.  The examiner will examine as best understood.  Appropriate correction is required.
Regarding claim 4, it is unclear what comprises two interior partition walls, arranged in a cross shape so as to divide the hollow interior into four equal sub-sections.  The examiner will examine as best understood with two members utilized in the end portion for a connection.  Appropriate correction is required.
Claim 5 recites the limitation "the distance elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 5, it is unclear how the flange elements differ from the intermediate beams.  The examiner will examine as best understood with the components being one in the same.  Appropriate correction is required.
Regarding claim 9, it is unclear how the structural element differs from the construction element.  The examiner will examine as best understood with the components being one in the same.  Appropriate correction is required.
Claim 9 recites the limitation "each downwards directed distance element" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claim 10, the claim is dependent on the method of claim 8, yet claim 8 establishes an apparatus and is not a method claim.  The examiner will examine as best understood.  Appropriate correction is required.
Claim 10 recites the limitation "each end portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Regarding claims 10 and 12, it is unclear which of the right angled abutment surfaces previously established in Claims 1/9 are being referred to, therefore rendering the claim indefinite.  Appropriate correction is required.
Claim 10 recites the limitation "the current floor level" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 12 recites the limitation "the previous floor level" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the same limitation previously presented in claim 7.  Applicant may cancel the claim(s), amend 
Claims 2-3, 6-7, 11 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmerber, French Patent Publication FR 2766851.
Regarding claim 1, Schmerber discloses a structural element, said element comprising an upper plate member (Fig. 15, upper intermediate components 1, 1’) and a lower plate member (Fig. 15, lower intermediate components 1, 1’) having a same width and a same length and extending between two end portions (apparatus end as shown in Fig. 15), parallel to each other at a first distance (length of vertical component 1’), wherein the upper and lower plate members are connected to each other along longitudinal sides of said plate members by means of a plurality of intermediate beams (intermediate vertical 1’) wherein each end portion comprises at least one upper and at least one lower distance (horizontal 1’ components at apparatus end) element having a width and a height, and being arranged 
Regarding claim 2, Schmerber discloses a structural element wherein each end portion comprises side walls (vertical end components 1’), arranged to extend between the upper and lower plate members, which side walls and plate members define an inner channel which extend from end surfaces of the end portions in a longitudinal direction into the construction element (Fig. 15, generally).
Regarding claim 5, Schmerber discloses a structural element wherein an upper surface and a lower surface of the upper and lower plate members respectively comprises a plurality of flange elements (intermediate vertical 1’), arranged between the distance elements of the end portions, each flange portion having a width corresponding to the width and the height of the distance elements.  
Regarding claim 6, Schmerber discloses a structural element wherein the upper and lower plate members comprises a plurality of via holes (Fig. 15, rectangular aperture within each of the plate members), having a predetermined shape.
Regarding claims 7 and 8, Schmerber discloses a structure comprising at least one construction element according to claim 1 (see Figs. 2 and 3, for example).  
Regarding claim 10, Schmerber discloses a structural element further comprising arranging a number of room units (one room unit as shown in the figures) at the construction elements of the current floor level according to the predetermined scheme wherein a floor portion of each room unit is coupled to the right angle abutment surface of at least two construction elements, as best understood in light of the specification (see Fig. 1 generally).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmerber, French Patent Publication FR 2766851.
Regarding claim 3, Schmerber discloses a structural element, but does not specifically disclose in the embodiment wherein each inner channel of the end portions further comprises a coupling element arranged within said each channel and protruding out from each end portion with a second distance, each coupling element comprising a circumferential side wall and a hollow interior, said interior being arranged to receive additional structural elements.  Schmerber does teach, in a different embodiment, a coupling element (58, 38) which is arranged in each end portion when assembled (see for example Fig. 23).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a coupling element protruding from the ends of the apparatus to facilitate a connection between multiple of the structural elements.
Regarding claim 4, Schmerber discloses a structural element wherein each coupling element further comprises two interior partition walls, arranged in a cross shape so as to divide the hollow .  
Claims 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnikhoven et al., Canadian Patent Publication CA 2449159.
Regarding claim 9, Nunnikhoven discloses a structure comprising a plurality of structural elements (94), said structural elements comprises; at least one foundation element (beneath the structure, Fig. 48), at least one room unit (within the structure; Fig. 50 for example), a plurality of facade elements (walls; see abstract which refers to the invention as a house which would have walls), and a plurality of construction elements for attachment of said structural elements (94, as best understood), wherein the number and position of each structural element is determined by the predetermined scheme, said construction element comprising an upper plate member and a lower plate member (see Fig. 46; plates located on the top and bottom of the apparatus), having a same width and a same length and extending parallel to each other at a first distance, wherein the upper and lower plate members connected to each other along longitudinal sides of said plate members by means of a plurality of intermediate beams (42), wherein each end portion comprises at least one upper (54) and at least one lower distance element (52) having a width and a height, and being arranged at an upper surface and a lower surface of said end portions respectively, wherein a longitudinally transversal cross section of each end portion forms a cross-shaped circumference (space between two of 42 as shown in Fig. 46), said circumference comprising four right angled abutment surfaces, defined by the plate members and the distance elements (Fig. 46, generally), the method comprising the step of: a) arranging a number of construction elements at the at least one foundation element by means of coupling each downwards directed distance element of each construction element to the at least one foundation element, defining a first floor level by means of the construction elements, but does not specifically disclose service components (see Fig. 47, generally).  As Nunnikhoven does teach the structures are to be used 
Regarding claim 11, Nunnikhoven as modified discloses a structure further comprising the step of, before the step c): b) arranging service installation components for a current floor level according to the predetermined scheme, but does not specifically disclose arrange components prior to step c.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install service components in the factory to minimize errors that could be made at the construction site.  
Regarding claim 12, Nunnikhoven as modified discloses a structure further comprising the steps of: d) arranging a number of construction elements at the room units of the previous floor level according to the predetermined scheme (when multiple floor levels are established), wherein each construction element is coupled to at least one roof portion of the room units by means of the right angled abutment surfaces (29), and f) arranging the plurality of facade elements at walls of the room units, which walls are defined as outer walls according to predetermined scheme, but does not specifically disclose additional floor levels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that if more than one floor is desired, multiple levels will be produced in the same manner and they would require construction from the bottom up.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633